Evangeline S.




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 14, 2015

                                      No. 04-15-00462-CV

                                     Joshua Chubasco LIRA,
                                            Appellant

                                                 v.

                                    Evangeline S. SAMUDIO
                                            Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-07757
                                Laura Salinas, Judge Presiding


                                         ORDER

        On July 24, 2015, Appellant Joshua Chubasco Lira filed a notice of appeal in this court.
See TEX. R. APP. P. 25.1(a). The same day, the clerk of this court notified Appellant in writing
that our records do not show that the $195.00 or $10.00 filing fees have been paid. Further, our
records do not show that Appellant is excused by statute or rule from paying the filing fees. See
id. R. 5 (requiring fees in civil cases); id. R. 20.1 (waiving fees if indigence established). The
clerk’s July 24, 2015 letter warned Appellant if the filing fees were not paid by August 7, 2015,
the appeal could be stricken by the court. To date, this court has not received payment or an
affidavit of indigence. See id. R. 20.1(c)(1).
       The clerk’s letter also advised Appellant that the docketing statement must be filed with
this court by August 7, 2015. See id. R. 32.1; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 5.2,
available at http://www.txcourts.gov/4thcoa/practice-before-the-court/local-rules.aspx. To date,
no docketing statement has been filed. Appellant must file a docketing statement within TEN
DAYS of the date of this order.
        We ORDER Appellant Joshua Chubasco Lira to show cause in writing within TEN
DAYS of the date of this order that either (1) the $195.00 and $10.00 filing fees have been paid,
or (2) Appellant is entitled to appeal without paying the filing fees. If Appellant fails to respond
within the time provided, this appeal will be dismissed. See TEX. R. APP. P. 5, 42.3(c); In re
W.J.C., No. 04-05-00532-CV, 2005 WL 3477883 (Tex. App.—San Antonio Dec. 21, 2005, no
pet.) (mem. op.).
      All other appellate deadlines are SUSPENDED pending further order of this court.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court